DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 8, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pat Pub# 2020/0205122) in view of Yi et al. (US Pat Pub# 2016/0373183) and further in view of Lee et al. (US Pat Pub# 2016/0277191).
Regarding claims 1 and 11, Liu teaches receiving first request information indicating that a first terminal device requests to access a group communication service S301 (Fig. 3A and Sections 0013 and 0113, first service request sent by a UE); determining a terminal device group to which the first terminal device belongs, wherein the control device determines the terminal device group based on a device identifier of the first terminal device or a group identifier of the terminal device group S101/S302 (Figs. 1 and 3, determining which group to place the first terminal based on identification etc.); determining a target forwarding device that serves the terminal device group, wherein the target forwarding device is configured to support the group communication service (Figs. 1 and 3 and Sections 0013 and 0113, deciding which group to place the target device).  Liu fails to specifically teach establishing a session and a message carrying a device identifier.
Yi teaches a session establishment method, implemented by a control device, wherein the method comprises controlling the first terminal device to establish a session with the target forwarding device S103 (Fig. 1, first terminal establish with another target device etc.).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate establishing a session as taught by Yi into Liu’s method in order to improve communication between devices.
Liu and Yi fail to teach a message carrying a device identifier.
Lee teaches a message carrying the device identifier or the group identifier, respectively (Section 0060, sending a message including a device identifier).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a message carrying a device identifier as taught by Lee into establishing a session as taught by Yi into Liu’s method in order to improve setting up communication session.
Regarding claims 6 and 16, Yi further teaches wherein the control device comprises a session management entity (Sections 0031, 0070, 0122, 0131, 0275, 0311, 0327, and 0368, session management).
Regarding claims 8 and 18, Yi further teaches wherein the control device comprises a group management entity (Sections 0031, 0070, 0122, 0131, 0275, 0311, 0327, and 0368, group management).
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US Pat Pub# 2020/0205122) in view of Yi et al. (US Pat Pub# 2016/0373183) and further in view of Lee et al. (US Pat Pub# 2016/0277191) and further in view of Xu et al. (US Pat Pub# 2020/0178136).
Regarding claims 10 and 20, Liu in view of Yi and further in view of Lee teaches the limitations in claims 1 and 11.  However, Liu, Lee, and Yi fails to teach a user plane entity.
Xu teaches a user plane entity (Claim 9, user plane entity).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a user plane entity as taught by Xu into a message carrying a device identifier as taught by Lee into establishing a session as taught by Yi into Liu’s method in order to improve efficiency and communication with different devices.
Allowable Subject Matter
Claims 2-5, 7, 9, 12-15, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 1, 6, 8, 10-11, 16, 18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Note, applicant stated they incorporated claims 7 and 9 into independent claims 1 and 11 therefore the application should be allowed.  However, applicant only partially incorporated claims 7 and 9 which didn’t include the allowable subject matter of those respective claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        7/23/2022